Title: From Abigail Smith Adams to John Quincy Adams, 18 October 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy october 18th 1814

The john Adams arrived last week at Nyork, with mr dallas and brought me your Letters, which have been missing, viz No 57. March 30th No 58 April 28th; No 59 May 12th and August 15th. No 62—I have before acknowledged No 60, June 30th, and upon the 21 of Sepbr 1814 I received your No 50, just the day year, upon which it was written. My numbers are now nearly compleat, your Letters are all carefully preserved, to be left by me as a Legacy to your Children, and may form in some future day interesting pages in History:
Before you can receive this Letter you will have learnt, the Capture of Washington by Genll. Moss and Cockburn, Moss has since paid the forfeit of his Life, in the attack upon Baltimore
The defeats of the British fleet upon Lake Champlain, and of Genll prove’s at Plattsburgh, is marvelous in our Eyes literally it may be said, one Man put a thousand to flight. I inclose you the official Letters of Macdonough & Macomb. Macdonough is from the State of delaware, and mr Bayard may feel proud, that the Same State, gave birth to both of them. Macomb is the Son of mr Macomb of Nyork, who lives in Broad way, and whose second wife, is mrs Rutger, who was in Paris and England when we were there. and whom you not no doubt recollect, a young Man of 30. thus has providence raised up to us: Heroes, and champions, to Supply the place of the revolutionary patriots, who fought and bled to obtain that independence, which their ospring must now defend, with their Blood, and treasure. Heaven grant that the Sons, pray prove worthy of their sire’s.
From the dispatches received from you and your colleigues, I See not any chance for peace—perhaps it was best that Great Britain Should Show herself, thus haughty, overbearing and Insolent, to unite all parties, in execrating her government, and holding her in as much abhorence as the Exiled Tyrant at Elba, that she has it in her power greatly to distress us; we see, and we feel most heavily, but she must Conquer us before we can submit to such humiliating terms, and by gods blessing. She shall not conquer us: She is sewing the Seeds of hatred and vengance, where harmony, and Friendly intercourse might dwell. we engage at great odds—our best citizens; against her mercenary Troops
Boston is strongly fortified—and the Labour, has been, the free will offering of the Citizens of our Country, of every class, and description; as the Song I inclose, which is literal truth, will show you, not for its poetic Merit, but its truth.
we have had for a month past, about ten thousand Troops under arms, training and dissiplined, in Boston, and near it, a Company of young men light Infantry to the number of 40 all in uniform from this Small Town are of the number; and about 20 more drafted Militia.
I take it for granted, that you have returnd to St Petersburgh—I shall therefore put my Letters under cover to mr russel, and I must send them off immediatly to go by the mail to the Secretary of State.
I have not time to write to my daughter nor to charles from whom I have recived two pretty Letters. I will do it Soon, tho I fear with little prospect of sending them—
our dear Caroline was married on Sunday Evening the Eleventh of Sepbr and on Monday the 12th. I left me for Newyork. She arrived at mr de wints Seat, calld ceadar grove fishkill the Saturday following, and was affectionately recived by his Mother and Friends.
I have received Letters from her every week, Since. She expresses her intire satisfaction with her situation.
John A Smith, is the orderly Sergant of a company call’d the Iron Greys, formed of the best Blood and families in Nyork. they take their Name from their uniforms.
If William is still with you, remember me affectionatly to him, and to Mrs Smith, I hope they may have the Life of their daughter, and that they will name it for his dear mother, whose last words were, “I shall never see my dear William more.”
Mrs James Foster had a daughter born the week before the death of your sister. She named the child Abigail Smith it had the hooping Cough this Summer, and fell a sacrifice to it. the last month it is gone to join its kindred spirit, a Brother whom they  named for you, who died about the same Age.
we have been, not a little anxious for your Brothers youngest child, about seventeen months old. who has the hooping Cough is teething, and attacked with the full complaint. We hope however that he is better.
I know Mrs Adams must be anxious to learn something respecting her connexions in washington. I hope they will so inform her. I have written, but have not received any answer to my inquiries. Congress are sitting there, not very easy however.
Your sons went from here this morning, they come home on Saturdays, and remain untill Monday. they are very buisy prepareing for an examination, which is to take place on wednesday
I have so much to say, that I know not when to stop— the fear that I shall not get this ready for the mail obliges me to close
But not without the renewal of my / tenderest affection / Yours as ever 
AA—